DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “at least one protrusion” and later recites “the first zone having protrusions…the third zone having protrusions” which renders the claim indefinite as it is unclear whether the first and third zone have the same protrusion as claimed earlier in the claim or if the claim is claiming new protrusions. Further it is unclear how the planar element has protrusions in the first and third zones, after reciting “at least one protrusion” which does not necessitate a plurality of protrusions. For the purposes of examination, the Examiner will interpret the claim to mean that the protrusions in the planar element are the same as those recited earlier in the claim.

Claims 2-13 are rejected based on their dependency to claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamanaka (US 4,742,866 – previously cited).

Regarding claim 1, Yamanaka teaches a planar element (100, Fig. 1, col. 2, lines 54-60) adapted to form, when stacked with a plurality of other such elements (3, Fig. 1, see col. 2, lines 54-63, where the modules 3 are comprise a plurality of upper plates 1 and lower plates 2 shown in Fig. 1 at least), a heat exchanger (see col. 2, lines 54-60 which notes that 100 includes a stack of heat exchanger modules 3, thus the resultant structure is a heat exchanger), the planar element comprising: 
at least one protrusion and a corresponding recess adapted to cooperate with a protrusion on an adjacent planar element (1g, see Annotated Fig. A above, further see col. 4, lines 46-59 which notes how the plates are stacked on each other such that ridges like 1e, 2e, 1m, 2m, 1f, 2f, 1g, 2g, align with each other to form the planar element 3);
an inlet region (defined as the area around element 12 in Fig. 8, see col. 6, lines 7-10); 

a second zone (see Annotated Fig. A, below); 
a third zone (see Annotated Fig. A, below);  

    PNG
    media_image1.png
    724
    1086
    media_image1.png
    Greyscale

an outlet region (defined as the area around element 12’ in Fig. 8, see col. 6, lines 7-10); and 
side edges (defined as the outer sides of the plates shown in Fig. 8); 
wherein the first zone having protrusions adapted to direct flow from the inlet region towards the second zone (see Annotated Fig. A above and the arrows in the Figure which depict the flow of water from 12 through the defined first zone and into the second zone); 
the second zone comprising at least one cutout in the plane of the planar element (see D, Fig. 1, col. 6, lines 15-20, further see Fig. 7 which depicts how the cooling core 14 is accommodated in the cutout of the plate block 3), adapted to accommodate a cooling core (14, 
the third zone, having protrusions adapted to direct flow from the second zone towards the outlet region (see Annotated Fig. A above and the arrows in the Figure which depict the flow of water through the passages in the second zone and into the defined third zone and ultimately to the outlet 12’). 
 
Regarding claim 2, Yamanaka teaches the planar element of claim 1 comprising at least one first guiding protrusion (1m, Fig. 8, see col. 4, lines 30-45) adapted to guide airflow within said first zone from the inlet region (the limitation is directed toward the functional use of the first guiding protrusion, and is implicitly taught by Yamanaka as the first guiding protrusion of Yamanaka is capable of guiding air as well, the Examiner further notes that airflow is implicitly occurring in Yamanaka as the invention pertains to an internal combustion engine).  

Regarding claim 3, Yamanaka teaches the planar element of claim 2 further comprising at least one second guiding protrusion (1f, Fig. 8, see col. 4, lines 30-45) adapted to guide airflow within said third zone toward the outlet region (the limitation is directed toward the functional use of the third guiding protrusion, and is implicitly taught by Yamanaka as the third guiding protrusion of Yamanaka is capable of guiding air as well, the Examiner further notes that airflow is implicitly occurring in Yamanaka as the invention pertains to an internal combustion engine).  

Regarding claim 4, Yamanaka teaches the planar element of claim 1 wherein at least one protrusion (1g, see Annotated Fig. A above, further see col. 4, lines 46-59 which notes how the plates are stacked on each other such that ridges like 1e, 2e, 1m, 2m, 1f, 2f, 1g, 2g, align with each other to form the planar element 3) is disposed in said first zone (see Annotated Fig. A above which shows 1g in the first zone) and adapted to keep a defined gap (see Fig. 4A which shows a flow of oil in a space between adjacent modules, this space of flow is defined as the “defined gap”, further see col. 4, lines 46-59 which notes how ridges such as 1g align with adjacent ridges to form this gap) between said planar element (defined as 3’ in Fig. 1, the Examiner notes that the planar element and the second planar element are arbitrarily defined as a set number of stacked plates 3 in Fig. 1 shown by elements 3, 3’, and 3’’ in col. 2, lines 54-62) and a second planar element (defined as 3 in Fig. 1, the Examiner notes that the planar element and the second planar element are arbitrarily defined as a set number of stacked plates 3 in Fig. 1 shown by elements 3, 3’, and 3’’ in col. 2, lines 54-62) disposed adjacent to the planar element, in the inlet region (see Fig. 1). 

Regarding claim 5, Yamanaka teaches the planar element of claim 1 wherein at least one protrusion (1g, see Annotated Fig. A above, further see col. 4, lines 46-59 which notes how the plates are stacked on each other such that ridges like 1e, 2e, 1m, 2m, 1f, 2f, 1g, 2g, align with each other to form the planar element 3) is disposed in said third zone (see Annotated Fig. A above which shows 1g in the third zone) and adapted to keep a defined gap (see Fig. 4A which shows a flow of oil in a space between adjacent modules, this space of flow is defined as the “defined gap”, further see col. 4, lines 46-59 which notes how ridges such as 1g align with adjacent ridges to form this gap) between said planar15P-79208-US7 element (defined as 3’ in Fig. 1, the 

Regarding claim 6, Yamanaka teaches the planar element of claim 1 wherein at least one protrusion disposed around said cutout adapted to keep a defined gap (see Fig. 4A which shows a flow of oil in a space between adjacent modules, this space of flow is defined as the “defined gap”) between said planar element (defined as 3’ in Fig. 1, the Examiner notes that the planar element and the second planar element are arbitrarily defined as a set number of stacked plates 3 in Fig. 1 shown by elements 3, 3’, and 3’’ in col. 2, lines 54-62) and a second planar element (defined as 3 in Fig. 1, the Examiner notes that the planar element and the second planar element are arbitrarily defined as a set number of stacked plates 3 in Fig. 1 shown by elements 3, 3’, and 3’’ in col. 2, lines 54-62) disposed adjacent to the planar element (see Fig. 1), in the cutout region (the cutout region permeates the entirety of the planar elements as it passes through all of them as shown in at least Fig. 1, thus the planar element and second planar element are disposed adjacent to each other in the cutout region).  

Regarding claim 7, Yamanaka teaches the planar element of claim 1 further comprising at least a first set of parallel protrusions (1m, 1g, Fig. 8, see col. 4, lines 30-45) adapted to guide the airflow within said first region (the limitation is directed toward the functional use of the first guiding protrusion, and is implicitly taught by Yamanaka as the first guiding protrusion of Yamanaka is capable of guiding air as well, the Examiner further notes that airflow is implicitly occurring in Yamanaka as the invention pertains to an internal combustion engine).    

Regarding claim 8, Yamanaka teaches the planar element of claim 1 further comprising at least a second set of parallel protrusions (1f, 1g, Fig. 8, see col. 4, lines 30-45) adapted to guide the airflow within said third region (the limitation is directed toward the functional use of the first guiding protrusion, and is implicitly taught by Yamanaka as the first guiding protrusion of Yamanaka is capable of guiding air as well, the Examiner further notes that airflow is implicitly occurring in Yamanaka as the invention pertains to an internal combustion engine).      

Regarding claim 9, Yamanaka teaches the planar element according to claim 1 comprising an embossment selected from at least two different embossments (see either 1e, 2e, 1m, 2m, 1f, 2f, 1g, 2g, in Fig. 8, each of these elements are embossed per col. 4, lines 30-45, and each can be selected and each are different in either size or configuration shown in Fig. 8).  

Regarding claim 10, Yamanaka teaches the planar element according to claim 9 wherein the two different embossments enable the planar element to be arranged when stacked in mutually interdigitated touching relationship with each other (see Abstract which notes the .  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamanaka (US 4,742,866 – previously cited), alone. 

Regarding claim 12, Yamanaka teaches a heat exchange assembly comprising a stack of planar elements, wherein the planar elements are as defined in claim 1 (see the rejection of claim 1). Yamanaka does not specifically teach a core surrounding air flow pre-cool and post heating. However, the Examiner notes that the use of the structure of the planar elements as defined in claim 1 does not distinguish from the prior art, as it has been held to be within reasonable skill to one of ordinary skill in the alter the intended use of an apparatus based on the operational needs of the apparatus. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Yamanaka with air flow pre-cooling and post heating as it would increase the versatility of the apparatus and thereby increase the uses of the apparatus in the marketplace.

Regarding claim 11, Yamanaka teaches the planar element according to claim 12 wherein said planar element comprising protrusions on a first side cooperating with corresponding recesses on a second side of the differently embossed planar element (see Fig. 4A which shows a planar element 1 with protrusions on a first side which faces a differently embossed planar element 2, corresponding to a recess between the two, the second side of the 
said planar element further comprising on a second side recesses cooperate with corresponding protrusions on a first side of the differently embossed planar element (see Fig. 1 which shows how the planar elements are stacked on each other, and through Fig. 4A it is shown how the stacking of 1 and 2 are configured such that the ridges and grooves are differently embossed).

Regarding claim 13, Yamanaka teaches a heat exchange assembly according to claim 12 wherein the planar elements are as defined in claim 9, 10 or 11, and the stack comprises differently embossed planar elements (see either 1e, 2e, 1m, 2m, 1f, 2f, 1g, 2g, in Fig. 8, each of these elements are embossed per col. 4, lines 30-45, and each can be selected and each are different in either size or configuration shown in Fig. 8).  

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 
Applicant’s argument begin by addressing the drawing objections and 112 rejections made in the previous office action. Applicant asserts that the objections and 112 rejections are overcome by amendment, the Examiner agrees and they have been withdrawn. 
Applicant’s arguments are directed to the 35 USC 102 rejections in the previous office action. Applicant asserts that the 35 USC 102 rejection does not teach the amended protrusions of claim 1, specifically asserting Yamanaka does not teach plates which have protrusions with . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763